UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

DE’MARCUS THOMAS CIVIL ACTION

VERSUS

WALLACE, RUSH, SCHMIDT, INC. NO.: 16-572-BAJ-RLB
RULING AND ORDER

 

This dispute arises from a company’s alleged failure to pay laborers for
disaster-restoration work they performed during the August 2016 flooding in
southeast Louisiana. (Doc. 51). De’ Marcus Thomas sued Wallace, Rush, Schmidt, Inc.
and D&A Enterprises, Inc. for violating the Fair Labor Standards Act (FLSA), 29
U.S.C. §§ 201-219, defrauding him, breaching an oral employment contract, and

negligently failing to keep payroll records. (Jd.).

D&A moves for summary judgment. (Doc. 91). It argues that Thomas cannot
bring any wage-and-hour claims against it because it is not his “employer” under
§ 203(d) of the FLSA. (/d.). It supports that argument with the declarations of Charles
Brooks (Doc. 91-2), Chris Garrett (Doc. 91-3), and Elliot Jeffries (Doc. 91-4). The
declarations tend to show that D&A never employed Thomas and that D&A is a
separate entity from Servpro Industries, Inc. and Servpro of Greater Boulder. (Docs.

91-2, 91-3, 94-4).
Thomas opposes. (Doc. 96). He rejoins that summary judgment is premature
because he has not conducted discovery.! (/d.). He states, incorrectly, that summary
judgment is “only appropriate after adequate discovery.” (Id. at p. 3). Although he
supplies no reason for the Court to doubt the veracity of the statements contained in
the declarations, he asks the Court to discredit them as “self-serving and conclusory.”
(Id. at p. 6). And he insists that a genuine dispute of material fact exists as to who

employed him. (/d.).

Federal Rule of Civil Procedure 56 “does not require that any discovery take
place before summary judgment can be granted.” Washington v. Allstate Ins. Co., 901
F.2d 1281, 1285 (5th Cir. 1990) (emphasis added). But the Court may deny—or stay
its ruling on—D&A’s motion for summary judgment if Thomas shows, by affidavit or
declaration, that for specified reasons he cannot present facts essential to justify his

opposition. FED. R. CIv. P. 56(d).

He fails to make that showing. He offers no affidavit or declaration; he points
to no facts justifying D&A’s inclusion in this case. See Am. Family Life Assur. Co. of
Columbus v. Biles, 714 F.3d 887, 894 (5th Cir. 2013) (explaining the prerequisites to

a stay or denial of summary judgment under Rule 56(d)).

 

1 The Court is unpersuaded by Thomas's attempt to create a genuine dispute as to his
employer's identity through the testimony of David Wallace. (Doc. 96 at p. 6). Wallace’s testimony
speaks to the arrangement between Wallace, Rush, Schmidt and D&A, not to any employment
relationship between D&A and Thomas. (/d.). The testimony indicates that D&A was one of several
outfits “working with” Wallace, Rush, Schmidt in August or September 2016, any of which could have
employed Thomas. (/d.).
Accordingly,

IT IS ORDERED that Plaintiff DeMarcus Thomas is granted until
Wednesday, May 8, 2019 to file (1) an affidavit or declaration, in accordance with
Federal Rule of Civil Procedure 56(d); and (2) a memorandum that (a) identifies the
specific facts he expects to discover with respect to D&A’s employment of him and
states how those facts would influence the outcome of D&A’s summary judgment
motion; and (b) explains his basis for disputing D&A’s properly-supported assertions
that (i) it never employed him and (ii) it is a separate entity from Servpro Industries,

Inc. and Servpro of Greater Boulder.

IT IS FURTHER ORDERED that, if Thomas fails to timely file the above-
described documents, or files documents that fail to make the requisite showing
under Biles, 714 F.3d at 894, the Court will consider the properly-supported factual
assertions in D&A’s motion for summary judgment to be undisputed under Federal

Rule of Civil Procedure 56(e) and issue a ruling on the merits.

Baton Rouge, Louisiana, this &., of May, 2019.

b_aSt_

JUDGE BRIAN A, JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
